DETAILED ACTION
This communication is in response to the request for continued examination filed 31 July 2022.
Claim 2 has been canceled. Claims 1 and 3-10 have been amended.
Claims 1 and 3-10 are currently pending.  
Claims 1 and 2-7 are objected to. Claims 8-10 are rejected.
Examiner has provided constructive assistance as requested by applicant. See below for all suggestions which should move this application into allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 July 2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: on page 8 of the claims (as labeled by applicant), the lettering order appears to be the victim of auto-correction. Examiner suggests the following amendment:
k. 	using Agora sub-system output, said back-end communicates with said content management system and selects beauty product information from said content management system appropriate for said moved consumer user, wherein said beauty product information includes price-and-availability data for said selected beauty product information; 
l. 
m.	displaying a plurality of products with said price-and-availability data for said selected beauty products on said beauty consultant-consumer totem based on said third communication;
n.	receiving copies of real time communications via a fourth communication, a sound- and-video input from said beauty consultant-consumer totem from both moved consumer user and said beauty consultant service provider, indicating a quantity to
Appropriate correction is required.
Claims 3-7 are objected to due to their dependence upon claim 1. Upon proper amendment of claim 1, these objections will be moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims repeat verbatim limitations already present in claim 1. Thus, they do not further limit claim 1. For example, claim 9 recites all of the specification for the mobile device (i.e., a front phone camera, a rear phone camera, etc.) and these specifications are already recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Canceling claims 8-10 will make these rejections moot.

Conclusion
As discussed in the interview (26 July 2022), applicant has moved the unique method steps  into the hardware claims thus overcoming the §101 and §103 rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688